Title: Thomas Jefferson to James Monroe, 25 January 1811
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Jan. 25. 11
          
          I am just on the wing to Bedford to which place my affairs call me suddenly.  I have therefore only time to acknolege the reciept of your favor of the 21st and to  congratulate you on your election to the chair of the state by so honorable a vote. I rejoice too that you have accepted it; for altho’ it is not a field on which much genius can be displayed, yet it is a prominent one. but the great thing is that it is the Virginia legislature bearing testimony to the fidelity of your principles before the Republicans of the union generally. those near you & who knew you could never doubt, and if those at a distance were under any alarm, this removes it, and places you on your antient ground which was high. I am sure you will now retain it, & therefore I have only to wish you an easy administration and add the assurances of my constant & affectionate esteem.
          
            Th:
            Jefferson
        